        Case 6:20-cv-00577-ADA Document 37-1 Filed 01/25/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                  §    CIVIL ACTION 6:20-CV-00577-ADA
 BRAZOS LICENSING AND                         §
 DEVELOPMENT,                                 §
                                              §
        Plaintiff,                            §
                                              §    PATENT CASE
 v.                                           §
                                              §
 GOOGLE LLC,                                  §
                                              §
        Defendant.                            §    JURY TRIAL DEMANDED


                                           ORDER

        WHEREFORE, the Court, having before it WSOU’s Unopposed Motion to Strike

Document ECF No. 35, the Court finds good reason to do so. The Clerk is hereby ordered to

remove the document filed at Docket Entry No. 35 from the docket in this matter.



Date:                                       ___________________________________
                                            Honorable Judge Albright




                                               1
